DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 10, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “an actuator supported by the main body in a second direction intersecting the first direction so that the actuator is configured to reciprocate between a first position and a second position located separately more than the first position in an opposite direction to the second direction.”  First it is unclear how the actuator is considered “supported by the main body in a second direction.”  What does this limitation mean?  Second, it is unclear what “a second position located separately more than the first position in an opposite direction to the second direction” means. How can the position be “located separately more than” another position?  The Examiner 
Claim 1 further recites, “the base end portion is located in the second direction at the same position as an end portion of the actuator located at the first position on an opposite side to the second direction or a third position located separately more than the end portion in the opposite direction to the second direction.”  The latter half of the limitation: on an opposite side to the second direction or a third position located separately more than the end portion in the opposite direction to the second direction – is completely unclear.  The Examiner understands this limitation to mean the base end portion is located at the same height of the actuator when the actuator is located at the first position.  
Similarly, “the front end portion is provided in the second direction movable between the third position and a fourth position located separately more than the first position in the second direction. Is not understood.  It is not clear what the third position is tied to because of its indefinite previous recitation.  Here too, the claim recites a position that is located “separately more than” another position in a direction.  This too requires rewording in order to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
Claims 10 and 19 use the same indefinite language and are rejected for the same reasons mentioned for claim 1.
Claims 9 and 18 recite, “a front end of the fourth guide surface in the extension direction is located near the base end portion at the fifth position.”  The term "near" is a relative term which renders the claims indefinite.  The term "near" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiura et al. US 2013/0230335 (“Hiura”).
Regarding claims 1, 10, and 19, Hiura disclosed an image forming apparatus, comprising: an image forming component configured to form an image on a sheet (Figure 14); and
a paper feed device and its associated method, comprising: 
a cassette (34) configured to load a sheet; 
a main body (Figure 14) configured to support the cassette so that the cassette reciprocates in a first direction (Cin) and an opposite direction to the first direction; 
an actuator (60) supported by the main body in a second direction (vertical in Figure 1B) intersecting the first direction so that the actuator is configured to reciprocate between a first position and a second position located separately more than the first position in an opposite direction to the second direction (see B1, B2 in Figure 1B); 
a first elastic member (64, 65) configured to be urged in the second direction by the actuator (Figure 2B); and 

the base end portion is located at the same height of the actuator when the actuator is located at the first position (Figure 4A), 
the front end portion is provided in the second direction movable between the third position and a fourth position located separately more than the first position in the second direction (compare Figures 6B and 7A), and   
the guide unit may be provided so that the apex portion is disposed at the same position as the end portion of the actuator in the second direction at the second position in the second direction.  
Regarding claims 2, 11, and 20, Hiura disclosed the guide member is rotatable in the cassette via a rotational portion provided in the direction of the base end portion so that a position of the front end portion is switched between the third and fourth positions (compare Figures 6B and 7A).  
Regarding claims 3 and 12, Hiura disclosed a second elastic member configured to urge the front end portion of the guide member in a rotational direction oriented from the third position to the fourth position at a position away from the rotational portion (paragraph 0059).  

 Regarding claims 5 and 14, Hiura disclosed the actuator is a roller (61).  
Regarding claims 6 and 15, Hiura disclosed a magnitude of inclination of the first guide surface with respect to the straight line is less than a magnitude of inclination of the second guide surface with respect to the straight line (see at least Figures 12A and 12B).  
Regarding claims 7 and 16, Hiura disclosed the apex portion has a curved surface with a convex shape smoothly connecting the first guide surface to the second guide surface (see at least Figure 4A where the apex portion includes the curved connecting regions to the adjacent inclined guides).
Regarding claims 8 and 17, Hiura disclosed a stopper (80) provided in the cassette and configured to be movable between a fifth position at which the actuator is able to lock in the actuator located at the first position in the first direction and a sixth position in which the actuator located at the first position is not able to lock in the first direction; and a stopper release operation unit (including 37) configured to move the stopper from the fifth position to the sixth position.  
Regarding claims 9 and 18, Hiura disclosed the stopper includes a fourth guide surface that extends in a direction intersecting the first direction and a front end of the fourth 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/           Primary Examiner, Art Unit 3658